Exhibit 10.4

 

LOGO [g669658g0731013359708.jpg]

VIA OVERNIGHT MAIL AND HAND DELIVERY

May 1, 2018

Milind Deshpande, Ph.D.

44 Field Brook Road

Madison, CT 06443

Dear Milind:

As we discussed, your employment with Achillion Pharmaceuticals, Inc. (the
“Company”) will end effective May 17, 2018 (the “Separation Date”). As we also
discussed, and pursuant to Section 6.2 of the Amended and Restated Employment
Agreement between you and the Company dated August 4, 2017 (the “Employment
Agreement”), you will be eligible to receive the severance benefits described in
paragraph 1 below if you sign and return this letter agreement to me by June 11,
2018 and do not revoke your agreement (as described below). By signing and
returning this letter agreement and not revoking your acceptance, you will be
entering into a binding agreement with the Company and will be agreeing to the
terms and conditions set forth in the numbered paragraphs below, including the
release of claims set forth in paragraph 2. Therefore, you are advised to
consult with an attorney before signing this letter agreement and you have been
given more than twenty-one (21) days to do so. If you sign this letter
agreement, you may change your mind and revoke your agreement during the seven
(7) day period after you have signed it (the “Revocation Period”) by notifying
Ky Nam-Wortman in writing. If you do not so revoke, this letter agreement will
become a binding agreement between you and the Company upon the expiration of
the Revocation Period.

Although your receipt of the severance benefits is expressly conditioned on your
entering into this letter agreement, the following will apply regardless of
whether or not you timely sign and return this letter agreement:

 

  •  

As of the Separation Date, all salary payments from the Company will cease and
any benefits you had as of the Separation Date under Company-provided benefit
plans, programs, or practices will terminate, except as required by federal or
state law.

 

  •  

You will receive on the Separation Date payment for your final wages and any
unused paid time off accrued through the Separation Date.

 

  •  

You may, if eligible and at your own cost, elect to continue receiving group
medical and dental insurance pursuant to the “COBRA” law. Please consult the
COBRA materials to be provided under separate cover for details regarding these
benefits.

 

  •  

You are obligated to keep confidential and not to use or disclose any and all
non-public information concerning the Company that you acquired during the
course of your employment with the Company, including any non-public information
concerning the Company’s business affairs, business prospects, and financial
condition, except as otherwise permitted by paragraph 9 below. Further, you
remain subject to your continuing obligations to the Company as set forth in the
Nondisclosure, Assignment of Inventions and Post-Employment Covenants Agreement
you previously executed for the benefit of the Company, and as set forth in
Sections 8.l and 8.2 of the Employment Agreement, which remain in full force and
effect.

 

- 1 -



--------------------------------------------------------------------------------

  •  

You must return to the Company by the Separation Date all Company property.

If you elect to timely sign and return this letter agreement and do not revoke
your acceptance within the Revocation Period, the following terms and conditions
will also apply:

1. Severance Benefits – The Company will provide you with the following
severance benefits (the “severance benefits”):

 

  a.

Severance Pay. The Company will pay to you $911,550, less all applicable taxes
and withholdings, as severance pay (an amount equivalent to eighteen (18) months
of your current base salary). This severance pay will be paid in installments in
accordance with the Company’s regular payroll practices, but in no event shall
payments begin earlier than the Company’s first payroll date following
expiration of the Revocation Period.

 

  b.

COBRA Benefits. Should you timely elect and be eligible to continue receiving
group health insurance pursuant to the “COBRA” law, the Company will, until the
earlier of (x) the date that is eighteen (18) months following the Separation
Date, and (y) the date a covered individual’s COBRA continuation coverage
expires (as applicable, the “COBRA Contribution Period”), continue to pay the
share of the premiums for such coverage to the same extent it was paying such
premiums on your behalf immediately prior to the Separation Date. The remaining
balance of any premium costs during the COBRA Contribution Period, and all
premium costs thereafter, shall be paid by you on a monthly basis for as long
as, and to the extent that, you remain eligible for COBRA continuation.

 

  c.

Pro-Rated Target Bonus. The Company will pay to you a pro-rated 2018 Target
Bonus in the amount of $136,857.37, less all applicable taxes and withholdings.
This pro-rated bonus will be paid to you in one lump sum on the Company’s first
payroll date following expiration of the Revocation Period.

 

  d.

Equity Vesting. The Company will accelerate the vesting schedule of the option
granted to you on December 2, 2014 to purchase 345,000 shares of common stock of
the Company, $0.001 par value, such that an additional 64,688 shares subject to
such option will become exercisable. The Company will similarly accelerate the
vesting schedule of the option granted to you on January 20, 2016 to purchase
400,000 shares of common stock of the Company, $0.001 par value, such that an
additional 100,000 shares subject to such option will become exercisable. The
Company will also accelerate the vesting schedule of the option granted to you
on January 17, 2017 to purchase 458,000 shares of common stock of the Company,
$0.001 par value, such that an additional 114,500 shares subject to such option
will become exercisable. In addition, the Company will accelerate the vesting
schedule of the option granted to you on February 9, 2018 to purchase 640,000
shares of common stock of the Company, $0.001 par value, such that 160,000
shares subject to such option will become exercisable. The acceleration of
vesting shall not alter the three-month period during which you are entitled to
exercise your stock options.

 

- 2 -



--------------------------------------------------------------------------------

2. Release of Claims – In consideration of the severance benefits, which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, whether known or unknown, including, but not limited to, any and all
claims arising out of or relating to your employment with and/or separation from
the Company, including, but not limited to, all claims under Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Genetic Information Nondiscrimination Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Rehabilitation Act, Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, and the Employee Retirement Income Security Act, all as
amended; all claims arising out of the Connecticut Human Rights and
Opportunities Act, Conn. Gen. Stat. § 46a-51 et seq., the Connecticut Equal Pay
Law, Conn. Gen. Stat. § 31-75 et seq., the Connecticut Family and Medical Leave
Law, Conn. Gen. Stat. § 31-51kk et seq., and Conn. Gen. Stat. § 31-51m
(Connecticut whistleblower protection law), all as amended; all common law
claims including, but not limited to, actions in defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract (including, without limitation, all claims arising out of
or related to the Employment Agreement); all claims to any non-vested ownership
interest in the Company, contractual or otherwise; all state and federal
whistleblower claims to the maximum extent permitted by law; and any claim or
damage arising out of your employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above; provided,
however, that this release of claims does not prevent you from filing a charge
with, cooperating with, or participating in any investigation or proceeding
before, the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that you acknowledge that you may not recover any
monetary benefits in connection with any such charge, investigation, or
proceeding, and you further waive any rights or claims to any payment, benefit,
attorneys’ fees or other remedial relief in connection with any such charge,
investigation or proceeding).

3. Continuing Obligations – You acknowledge and reaffirm your confidentiality
and non-disclosure obligations discussed on page 1 of this letter agreement, as
well as the obligations set forth in the Nondisclosure, Assignment of Inventions
and Post-Employment Covenants Agreement you previously executed for the benefit
of the Company, which survive your separation from employment with the Company.
You further acknowledge and reaffirm your obligations pursuant to Sections 8.1
and 8.2 of the Employment Agreement, which also survive your separation from
employment.

 

- 3 -



--------------------------------------------------------------------------------

4. Non-Disparagement – You understand and agree that, to the extent permitted by
law and except as otherwise permitted by paragraph 9 below, you will not, in
public or private, make any false, disparaging, derogatory or defamatory
statements, online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former employee, board member, consultant, client or
customer of the Company, regarding the Company or any of the other Released
Parties, or regarding the Company’s business affairs, business prospects, or
financial condition.

5. Company Affiliation – You agree that, following the Separation Date, you will
not hold yourself out as an officer, employee, or otherwise as a representative
of the Company, and you agree to update any directory information that indicates
you are currently affiliated with the Company.

6. Return of Company Property – You confirm that you have returned to the
Company all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software, printers, flash drives and other
storage devices, wireless handheld devices, cellular phones, tablets, etc.),
Company identification, and any other Company owned property in your possession
or control, and that you have left intact all, and have otherwise not destroyed,
deleted, or made inaccessible to the Company, any electronic Company documents,
including, but not limited to, those that you developed or helped to develop
during your employment, and that you have not: (a) retained any copies in any
form or media; (b) maintained access to any copies in any form, media, or
location; (c) stored any copies in any physical or electronic locations that are
not readily accessible or not known to the Company or that remain accessible to
you; or (d) sent, given, or made accessible any copies to any persons or
entities that the Company has not authorized to receive such electronic or hard
copies. You further confirm that you have cancelled all accounts for your
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone accounts, and computer accounts.

7. Business Expenses and Final Compensation – You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company, including
payment for all wages, bonuses, and accrued, unused paid time off, and that no
other compensation is owed to you except as provided herein.

8. Confidentiality – You understand and agree that, to the extent permitted by
law and except as otherwise permitted by paragraph 9 below, the terms and
contents of this letter agreement, and the contents of the negotiations and
discussions resulting in this letter agreement, shall be maintained as
confidential by you and your agents and representatives and shall not be
disclosed except as otherwise agreed to in writing by the Company.

9. Scope of Disclosure Restrictions – Nothing in this letter agreement prohibits
you from communicating with government agencies about possible violations of
federal, state, or local laws or otherwise providing information to government
agencies, filing a complaint with government agencies, or participating in
government agency investigations or proceedings. You are not required to notify
the Company of any such communications; provided, however, that nothing herein
authorizes the disclosure of information you obtained through a communication
that was subject to the attorney-client privilege. Further, notwithstanding your
confidentiality and nondisclosure obligations, you are hereby advised as follows
pursuant to the Defend Trade Secrets Act: “An individual shall not be held
criminally

 

- 4 -



--------------------------------------------------------------------------------

or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that (A) is made (i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

10. Cooperation – You agree that, to the extent permitted by law, you shall
cooperate fully with the Company in the investigation, defense or prosecution of
any claims or actions which already have been brought, are currently pending, or
which may be brought in the future against the Company by a third party or by or
on behalf of the Company against any third party, whether before a state or
federal court, any state or federal government agency, or a mediator or
arbitrator. Your full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with the Company’s
counsel, at reasonable times and locations designated by the Company, to
investigate or prepare the Company’s claims or defenses, to prepare for trial or
discovery or an administrative hearing, mediation, arbitration or other
proceeding and to act as a witness when requested by the Company. You further
agree that, to the extent permitted by law, you will notify the Company promptly
in the event that you are served with a subpoena (other than a subpoena issued
by a government agency), or in the event that you are asked to provide a third
party (other than a government agency) with information concerning any actual or
potential complaint or claim against the Company.

11. Amendment and Waiver – This letter agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This letter agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators. No delay or omission by the
Company in exercising any right under this letter agreement shall operate as a
waiver of that or any other right. A waiver or consent given by the Company on
any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.

12. Validity – Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

13. Nature of Agreement – You understand and agree that this letter agreement is
a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

14. Acknowledgments – You acknowledge that you have been given more than
twenty-one (21) days to consider this letter agreement, and that the Company is
hereby advising you to consult with an attorney of your own choosing prior to
signing this letter agreement. You understand that you may revoke this letter
agreement for a period of seven (7) days after you sign this letter agreement by
notifying Ms. Nam-Wortman in writing, and the letter agreement shall not be
effective or enforceable until the expiration of this seven (7) day revocation

 

- 5 -



--------------------------------------------------------------------------------

period. You understand and agree that by entering into this letter agreement,
you are waiving any and all rights or claims you might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that you have received consideration beyond that to which
you were previously entitled.

15. Voluntary Assent – You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this letter agreement, and that you fully understand the meaning and
intent of this letter agreement. You further state and represent that you have
carefully read this letter agreement, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof, and sign your name
of your own free act.

16. Applicable Law – This letter agreement shall be interpreted and construed by
the laws of the State of Connecticut, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the State of Connecticut, or if appropriate, a
federal court located in the State of Connecticut (which courts, for purposes of
this letter agreement, are the only courts of competent jurisdiction), over any
suit, action or other proceeding arising out of, under or in connection with
this letter agreement or the subject matter hereof.

17. Entire Agreement – This letter agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to your
severance benefits and the settlement of claims against the Company and cancels
all previous oral and written negotiations, agreements, and commitments in
connection therewith.

18. Tax Acknowledgement – In connection with the severance benefits provided to
you pursuant to this letter agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such severance benefits
under applicable law. You acknowledge that you are not relying upon the advice
or representation of the Company with respect to the tax treatment of any of the
severance benefits set forth in paragraph 1 of this letter agreement.

If you have any questions about the matters covered in this letter agreement,
please call me. Very truly yours,

 

By:   /s/ David Scheer   David Scheer   Chairman of the Board of Directors

I hereby agree to the terms and conditions set forth above. I have been given
more than twenty-one (21) days to consider this letter agreement, and I have
chosen to execute this on the date below. I intend that this letter agreement
will become a binding agreement between me and the Company if I do not revoke my
acceptance in seven (7) days.

 

/s/ Milind Deshpande, Ph.D.     5/23/2018 Milind Deshpande, Ph.D.     Date

To be returned in a timely manner as set forth on the first page of this letter
agreement.

 

- 6 -